Citation Nr: 0011247	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to recognition as surviving spouse of the 
veteran, for VA death benefit purposes.

WITNESS AT HEARING ON APPEAL

Appellant, S. C., and 


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel




INTRODUCTION

The veteran had active military service from September 1946 
to October 1947.  He received a disability discharge for an 
acquired psychiatric disorder.  The veteran died in May 1988.

This case was previously before the Board of Veterans' 
Appeals (Board), and the issue of whether there was new and 
material evidence to reopen a claim for death benefits was 
remanded for due process purposes. 

The appellant's claim was denied in April 1991 as it was 
found that she was not without fault in the separation from 
the veteran, and that she had a relationship with another man 
after her separation from the veteran.  The U. S. Court of 
Appeals for Veterans Claims (formerly U.S. Court of Veterans 
Appeals) (Court), in Gregory v. Brown, 5 Vet. App. 108 (1993) 
found that 38 U.S.C.A. § 101(3) (West 1991); 38 C.F.R. 
§ 3.50(b)(1) set forth a two-part test to determine whether a 
spouse will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  The Court also 
held that the with-out-fault requirement was not a continuing 
one, and the analysis was to be based on conduct at the time 
of the separation.

The RO, in an Administrative Decision in August 1998, in 
light of Gregory, found that the appellant was not without 
fault in the cause of the initial separation from the 
veteran, and that there was little or no evidence that the 
veteran caused the appellant to leave their marital home.  
The appellant was issued a supplemental statement of the case 
(SSOC) in August 1998, and the claim has been returned to the 
Board for further appellate consideration.

The appellant was informed July 20, 1999, that the case was 
being sent to the Board.  Received at the Board in August 
1999 was a letter from the appellant, redundant of multiple 
other letters from her, and it contributes nothing to her 
claim.  The material is not pertinent, and accordingly the 
Board does not find that a remand to the RO under 38 C.F.R. 
§ 20.1304 is warranted.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1964, 
and there is no record of divorce or annulment.  

2.  The appellant left the veteran after approximately 4 
months of marriage.

3.  The appellant is not a credible witness concerning the 
circumstances of the separation in 1964 or events after the 
separation; she demonstrably has submitted false parole and 
documentary evidence in support of claims for benefits.

4. The clear weight of the credible evidence supports the 
conclusion that the appellant was not without fault at the 
time of separation, and the separation was not due to the 
misconduct or procured by the veteran.


CONCLUSION OF LAW

The veteran and the appellant did not cohabitate continuously 
from the time of their marriage to the time of the veteran's 
death, the appellant was not without fault in the separation, 
and the veteran did not cause the separation.  38 C.F.R. 
§§ 3.50, 3.53 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was found to have schizophrenia in 1947, and he 
received a disability discharge.  He was subsequently rated 
incompetent.  He received a monthly allowance through a bank, 
as the guardian of his estate, and was paid additional 
benefits for his dependent parents.

Social survey reports were requested in January 1959, March 
1961, and February 1962.  One of the questions addressed in 
the surveys was whether the veteran was considered dangerous 
to himself and others.  Numerous depositions were taken in 
1959, 1961, and 1962, concerning the veteran and his 
activities.  There was reference to the veteran sometimes 
becoming belligerent and hostile, but the overwhelming 
consensus of the deponents indicated that the veteran was not 
physically violent to others.  One described him as "the 
peaceful type of an insane persons (sic)."  None of the 
field examiners expressed any concern over whether the 
veteran was a danger to himself or others.  

Statements from the veteran's father, in 1963, concerning the 
veteran's finances and marriage, resulted in a field 
examination, with depositions from the veteran, [redacted] 
(the appellant), and others, all dated in October 1963.  P. 
C., a neighbor, certified that the veteran was harmless and 
amiable.  Other deponents commented that the veteran was a 
not a danger to himself or others.  [redacted] indicted that 
her parents and the veteran's parents had arranged her 
marriage to the veteran in late August 1963, and that she had 
seen the veteran 10 times since the arrangement.  The wedding 
would take place when the requested money arrived from 
"Veterans".  She reported that she was aware that the 
veteran was sick and said to be mentally ill, but he had 
behaved sensibly and she believed that he was no longer sick.  
The veteran did not remember the appellant's family name, 
stated that he did not court her, and noted that the marriage 
was arranged by the parents of the appellant and the veteran.  
The wedding would take place when he had two thousand pesos.  

On a VA psychiatric examination in December 1963, the veteran 
was reported to become angry when told what to do, but had 
never shown violence.

The veteran and the appellant were married July 19, 1964.  
The certified document of that marriage shows the appellant's 
age to be 18 years and 5 months, and the veteran's age to be 
36 years and 5 months.

A field examination, with various depositions, was conducted 
in November 1965.  The veteran's father, P. F., reported that 
the veteran lived with his parents since December 1963, 
except for a few months with his in-laws immediately after 
his marriage.  When asked if the veteran had been violent in 
the last 24 months, the response was that the veteran never 
became violent.  It was noted that the veteran had lived with 
[redacted] until the early part of November 1965, and that she 
now lived some where in Manila, address unknown.  Three other 
deponents, neighbors, reported that the veteran went back to 
live with his parents in November 1964 (not 1965), and stated 
that the veteran had never been violent.  

At a VA psychiatric examination in January 1966, his sister 
and brother accompanied the veteran.  Statements of the 
medical history recorded for treatment purposes included the 
report that the veteran had never been observed to be 
violent.  

A rating examination dated January 1966 noted that the VA 
examination of that month was considered.  It was further 
noted that the RO had considered the Social Survey of 
November 1965.  There was no reference to a Social Survey in 
1966.

There was a field examination request in July 1971 concerning 
the veteran's separation from the appellant, and additional 
compensation allotted for her.  Reference was made to a field 
examination report dated July 12, 1966 (not found in the 
record) wherein the field person commented that the wife 
refused to live with the veteran as she had been bodily 
harmed several times.  

The appellant, in a deposition dated August 13, 1971, 
reported that she separated from the veteran during the year 
1965, that they could not agree living together, they were 
always quarreling and there were also times when he hurt her 
physically.  She stated that she miscarried in October 1964 
when she was 4 months pregnant.  She had periodically worked 
as a housemaid in Manila, and had no relationship with any 
other man.  J.C., a neighbor, in a deposition in August 1971 
testified that the appellant and veteran separated because 
they could no agree to live together.  Another neighbor 
provided a deposition to the same effect.  Neither deponent 
mentioned knowledge of any violence involving the veteran or 
the appellant.

In a June 1975 statement, the veteran's father requested aid 
and attendance benefits for the veteran.  He reported the 
veteran was in need of someone to look over him 24 hours a 
day as he became violent and his parents were afraid to watch 
over him because of their old age and weak physical 
condition.  

An October 1984 field examination report found the veteran to 
be as normal "as any other man in the burrio," and the 
veteran stated that he was completely recovered from his 
mental condition.  He was allegedly married to V. J., who was 
pregnant, and planned to have his first marriage annulled.  
He reported that the appellant was living with another man 
and had several children.  

A rating action in January 1985 found the veteran to be 
competent, and his total rating for schizophrenia protected.

The veteran, in statements dated in June and July 1986, 
reported living with the appellant for only 5 months, that 
they had been separated every since, that she was married and 
had 2 children, and he presumed she was considered dead after 
over 21 years of separation.  

The record shows that the veteran received additional 
compensation for dependent children born to V.

A Certificate of Death shows the veteran died May [redacted], 
1988, and that V. was his surviving spouse.  His death was 
registered May 17th and the registry number was 88-301.

Funeral and burial expenses, shown by receipt to have been 
paid by V. on May 16th, were submitted in June 1988.  
Accompanying that form was a document dated May 24, 1988, 
from the Office of the Local Civil Registrar, certifying the 
registration of the veteran's death, register number 88-301, 
and V. was shown as the surviving spouse.  The certificate 
was issued upon the request of V.  The RO informed V. in July 
1988 that law prohibited burial and funeral expenses for the 
veteran.  Later in July, V. submitted a claim for death 
benefits as surviving spouse of the veteran.  She was 
informed in November 1988 that she could not be recognized as 
the surviving spouse because of the veteran's prior 
undissolved marriage.

The appellant filed a claim for death benefits in January 
1989.  Her address was different than that for the veteran as 
the time of his death.

In June 1989 the appellant was asked to provide additional 
information concerning her relationship with the veteran.  
Her response in October 1989 included her personal statement 
and a joint affidavit from residents in her locality.  The 
affidavit indicated that the separation of the appellant was 
due to the veteran's on and off type mental ailment, that he 
caused her premature abortion, and the appellant was advised 
to stay away from the veteran whenever he suffered a relapse 
and she would go back to him when he was lucid.  

The appellant in her October 1989 statement wrote that she 
"had neither foreknowledge nor received any information from 
him or other sources on the existence of his mental ailment" 
prior to their marriage.  He appeared to be all right through 
their courtship and early months of marriage.  When his 
mental ailment was manifested she was shocked, and it was 
then that she learned that he received money as a veteran.  
She reported that he beat and hurt her, and caused the 
abortion of their child.  She was advised by close relative 
to stay away when he suffered relapses, and she stated that 
they separated several times, and they always lived together 
when he was lucid.  They never divorced, and she remained a 
faithful wife.  

There was a field examination request in October 1990.

The veteran's nephew, in a statement received in February 
1991, reported that the veteran and the appellant had no 
communication with each other from 1964 to his death, that it 
was rumored by a sister that the appellant lived with another 
man and had a child, and the record showed that the veteran 
could not locate the appellant.

The field examination reports, in March and April 1991, 
included depositions from the appellant and the veteran's 
older sister, and a memo of interviews with barriomates of 
the appellant.  The appellant reported that she separated 
from the veteran because she was afraid of him as his mental 
condition was getting worse, and that when he was lucid they 
would live together at his place or her parents' place.  He 
sometimes gave her money.  She denied ever living with 
another man.

The veteran's sister, I. F., related her long acquaintance 
with the appellant, and how she was instrumental in the 
marriage.  She stated that the veteran physically harmed the 
appellant, was responsible for the miscarriage, and the 
appellant left the veteran because of the harm.  It was 
further stated that there was no attempt to reconcile, and 
the veteran sometime gave money to the appellant but not on a 
regular basis.  The sister was not aware that the appellant 
lived with another man.  The sister also arranged for the 
relationship between the veteran and V.  The Field Examiner 
reported that this testimony appeared to be straightforward 
and apparently truthful and there was nothing in the demeanor 
of the affiant to raise a question as to her sincerity.  

The memo of interviews with acquaintances or neighbors of the 
appellant, were collectively to the effect the appellant had 
a common-law husband, T. (T. Ignalig), and several indicated 
that the appellant and T. had a son.  

The field examiner, in March 1991, noted that the persons 
interviewed that told of a relationship between [redacted]
impressed him with their reliability and truthfulness, and 
that when he tried to interview A. I., he denied a 
relationship with the appellant, but could not relate his 
current address, and was antagonistic and uncooperative, and 
in the examiner's opinion, was "hiding something."  In 
April 1991 the examiner noted that he could not find a birth 
certificate for the alleged child but that there were many 
places that it could be registered and without specific 
information, a search would be very difficult.  The field 
examiner also made extensive efforts to see the appellant and 
permit her to comment on the adverse statements he had 
collected, but this was not accomplished.

The RO, in an administrative decision in April 1991 found 
that the appellant could not be recognized as the surviving 
spouse of the veteran for VA benefit purposes.

The appellant submitted a statement in May 1991, which was a 
restatement of earlier submissions concerning her fidelity to 
the veteran and again repeating her assertion that while she 
lived apart from the veteran for a time, they then resumed 
living together.  Her statement was accompanied by an 
affidavit from her nephew and niece, and a joint affidavit 
from a sister and brother of the veteran.  The niece and 
nephew denied any relationship between the appellant and T.  
They attested that the claimant was "very much incapable of 
doing things unjust and immoral."  The veteran's brother and 
sister asserted that the claimant had remained a "true, 
faithful and loyal wife and partner" of the veteran.  They 
stated that the claimant was forced to live separately from 
the veteran "awhile" to avoid an "untoward incident" until 
he regained his senses and thereafter they lived 
"regularly" together as husband and wife.   They reported 
that the veteran in a "relapse" was dangerous and would 
fight anybody including the appellant.  It was also reported 
that there was no husband wife relationship between T. and 
the appellant.

Received in December 1991 was an affidavit from [redacted]
to the effect he had in the past been a suitor to the 
appellant, considered her a girlfriend and that lately they 
seldom see each other.

The appellant, in hearing testimony in July 1995, denied 
living with A. I., and had the veteran's sister, S. C., 
testify on her behalf, Transcript (T.) pp. 2 and 3.  S. C. 
stated that the appellant and the veteran were living 
together before his death, but there were times he would 
leave the house but he would come back.  She also stated that 
the veteran would chase the appellant but did not inflict 
physical harm.  She subsequently acknowledged that the 
appellant and veteran were separated for 3 years, and at the 
time of his death.  She reported that she did not know A. I., 
and that the appellant had 2 miscarriages, T. pp. 4-8.  C. T. 
also testified on the appellant's behalf, stating that the 
appellant did not have a husband other than the veteran, and 
that the appellant and the veteran never separated, not even 
one day, T. pp. 8-10.

Received at the time of the hearing were an affidavit signed 
by numerous parties certifying that the appellant never 
married after 1988, a separate affidavit that the veteran did 
not re-marry, and there was a copy of a delayed registration 
of birth for J., to M. J.. 

Received in August 1995 were statements from the appellant, 
and A. E.  The appellant denied a relationship with A. I., 
and A. E. admitted to only a brother/sister relationship with 
appellant.

The appellant submitted a statement in September 1995, 
attesting to her entitlement to recognition as surviving 
spouse of the veteran for VA benefit purposes.

The appellant, in an affidavit dated in July 1995, and 
received in October 1995, claimed that she "personally 
shouldered all the expenses" for the veteran's burial and 
internment, and the affidavit was a claim for all of his 
expenses.  She was informed in November 1995 that there was 
no right under the law for payment of such benefits.  The 
appellant submitted a formal application for burial benefits 
in December 1995.  

Received in conjunction with the appellant's January 1996 
notice of disagreement, were several documents in support of 
her claim.  The documents included a copy of a receipt from a 
funeral home dated May 15, 1988, showing the appellant as 
payee for the veteran's funeral services May 15, 1988.  There 
was also a copy of a document reportedly from the Office of 
the Civil Registrar, dated December 6, 1995, showing a 
registry number of 88-301 for the veteran's death.  This form 
did not show a place for the name for surviving spouse, and 
the certification was issued to the appellant in December 
1995.  

The Board, in a decision on entitlement to burial benefits 
for the appellant, in July 1997, pointed out "the profound 
conflicts between evidence procured and submitted by the 
appellant in pursuit of her claim for benefits and other 
highly probative evidence of record that raises a very 
disturbing question concerning the good faith of the 
claimant's representations."  The Board detailed these 
conflicts and added that it was incumbent upon the appellant 
to provide satisfactory explanation as to the discrepancies 
between her representation and the other evidence of record.

The appellant in a certified statement (VA Form 21-4138) 
dated in August 1997, reported that as surviving spouse she 
shouldered all the expense of the veteran's death, that she 
was the legal wife of the veteran, and that they lived 
together before his death.  

There was a field examination request in September 1997, in 
regard to the appellant's submission of documents in her 
claim for burial benefits.

Received from the appellant in September 1997 was a copy of a 
marriage contract between her and the veteran, a duplicate of 
the August 1995 affidavit from A. E., another copy of the 
December 1995 certificate of registration of the veteran's 
death, and an original receipt from a funeral home, dated May 
15, 1988, showing payment of burial expenses by the appellant 
for the veteran.  The receipt showed that the veteran was 
buried May 15, 1988.  

The appellant, in an October 4, 1997 deposition before a VA 
attorney, was advised of the perjury provision of the penal 
code and forfeiture provisions of Title 38 of the United 
States Code.  The appellant stated that V. had paid the 
burial and funeral expenses, and that the veteran had 
abandoned the appellant and left her penniless.  She 
acknowledged that the veteran was living with V. at the time 
of his death, and that V. had paid the funeral and burial 
expenses.  She stated that she only applied for burial 
benefits after she received the forms from the VA.  She 
reported that she was only an elementary school graduate, 
that she consulted with S. C., the veteran's sister, who 
advised her that they had not received any burial benefit and 
helped the appellant file the claim for burial benefits.  The 
forms from the funeral home were secured by the appellant and 
her sister, from the funeral home.  The funeral home records 
did not show who had paid the veteran's expenses so she was 
able to obtain a receipt under her name.

The field examiner's report in December 1997 noted that the 
appellant claimed she applied for burial benefits in good 
faith and without intending to defraud the VA, believing she 
was entitled to the benefit as the veteran's surviving widow.

Received in December 1997 were statements from the appellant 
concerning her status as spouse of the veteran and a 
certificate from 2 officials that A. E. had not been involved 
with the appellant.

The appellant in an affidavit dated in January 1998 swore 
that as the legitimate spouse of the veteran she had 
personally shouldered all the expenses for his burial and 
internment.  

The RO, in February 1998 requested a field examination in 
light of Gregory v. Brown, 5 Vet. App. 108 (1993).

The appellant, in an April 1998 deposition, wherein she was 
warned of the penalties of perjury and forfeiture, reported 
that she met the veteran in 1962 when he was 34 and she was 
16, and the veteran courted her for a year before their 
marriage.  She stated that they lived together for about 4 
months, and when he first manifested violent tendencies 
aggravated by his mental illness, he threatened her with a 
bolo knife, and she ran away from him.  Since that time the 
lived together "off and on" when he was lucid.  She stated 
that he hit her in the stomach, resulting in a miscarriage 
sometime in September 1964.  She acknowledged knowing A. E. 
but denied being married to him or living with him.  Their 
relationship was "clandestine" and lasted 3 years.  She 
refused to live with the veteran anymore because of his 
"attitude.  He physically inflicted me without 
provocation."  The appellant reported communicating with the 
veteran after their separation, that he used to give her 
money when he visited her 3 times a year.  She denied having 
a child by another man.

A July 1998 deposition from V. was to the effect she met the 
veteran in 1984, they were married 3 months later, and live 
together without separation until his death in 1988.  She was 
aware of his prior marriage to the appellant, and the veteran 
told her the separation was due to money, apparently the 
appellant's parents thought they were also going to be given 
pension by the VA.  The appellant and the veteran lived 
together for 4 months.  In regard to the veteran physically 
manhandling the appellant, V responded, that the veteran "had 
never, never hit me nor anybody for that matter.  This 
allegation was just fabricated."  It was reported that the 
appellant left the veteran, and never reconciled or saw each 
other after the separation.  The only illness the veteran had 
according to V. was asthma.  She had heard he was mentally 
ill but she discovered he was indeed normal.  There was never 
any financial support given to the appellant by the veteran, 
and she did cohabit with a man after the separation but V. 
did not know his name.  

The field examination report dated in July 1998, noted that 
the interview with the appellant took several hours due to 
her hesitation to respond, that she acknowledged someone 
assisted her in preparation of responses for the interview, 
and most of her statements were conflicting.  Several 
interviews with persons that lived in the barrio where the 
appellant allegedly resided with the veteran after the 
marriage, were noted.  They refused to give written 
statements due to their proximity to the appellant, but they 
openly related that it was the appellant who left the 
conjugal abode, without any cause.  The veteran was observed 
to be normal in behavior and since the separation there was 
no reconciliation between the appellant and the veteran.  The 
appellant was rumored to be living with A. E. in Manila, and 
2 witness, included sister-in-law of the appellant, reported, 
that the appellant only married for the money.  The veteran's 
sister, I. F., and R. M. a nephew of the veteran, averred the 
veteran's violent behavior caused the separation.  One of the 
veteran's nieces, married to brother of V., related that the 
"purpose of the siblings to have common frame of reference 
of their statements, was indeed to have positive outcome of 
the claim for financial consideration."  The niece 
corroborated that the appellant deliberately abandoned the 
veteran, was never reconciled with him and they had not seen 
each other to his death.  I. F., and R. F., who reported that 
the veteran wanted to reconcile but the appellant vehemently 
refused and did not see him, confirmed these statements.  

In regard to the interview with V., it was reported that she 
impressed the investigator as truthful.  She reported that 
there had been a deliberate effort to search for the 
appellant for an annulment, but she could not be found; 
however, on one occasion the appellant sent a "feeler" that 
she would give in to the demands provided she was paid a 
large sum of money.  This did not materialize as the veteran 
died.  It was noted, according to V., that the veteran's 
siblings manipulated him to get money.

B. H., father of V., interviewed accidentally as V. was late 
for her interview, stated that the veteran complained that he 
could not marry V., and that his marriage to N. (the 
appellant) was against his will since only N's parents and 
his siblings planned the event, and it was definitely without 
courtship.  It was stated that the veteran confided to B. H., 
that he never physically inflicted N., that it was she who 
left him, and that later on he heard she was living with 
another man in Manila.  N. never liked the idea of marriage 
but it was her parents' idea because of their poverty, and 
the veteran was receiving VA benefits.  It was corroborated 
by sibling of V. that she had paid the veteran's burial 
expenses.  The relatives never saw the veteran violent.  They 
appeared credible despite the fact that V. could not get VA 
benefits.

The RO, in an administrative decision in August 1998, in 
light of Gregory, listed the pro and con evidence, and found 
that the appellant was not free of fault in the separation 
and that the veteran did not cause the separation.  

The appellant, in an affidavit dated in January 1998, and 
received in September 1998, reported that since her marriage 
to the veteran in July 1964, she and the veteran lived under 
one roof continuously to the time of his death.  She further 
swore that he was bedridden and ill and she was the only one 
who took care of him until the time of his death.  

An affidavit from A. E., dated in March 1998, and received by 
the RO in November 1998, was to the effect that he had met 
the appellant in 1991, that he was married to A. C., and that 
he never had a relationship with the appellant.

Finally, the Board notes that the appellant, in pursuit of 
her claim of VA benefits, has submitted numerous statements 
attesting to her entitlement to recognition as the legal 
spouse of the veteran in addition to those specifically 
mentioned above.  Each has been duly read and considered, but 
in light of the vast amount of redundancy in of these 
letters, they have not been separately reported.  


Analysis

Except as provided in Sec. 3.52, the term "surviving 
spouse'' means a person of the opposite sex whose marriage to 
the veteran meets the requirements of Sec. 3.1(j) and who was 
the spouse of the veteran at the time of the veteran's death 
and:
    (1) Who lived with the veteran continuously from the date 
of marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and
    (2) Except as provided in Sec. 3.55, has not remarried or 
has not since the death of the veteran and after September 
19, 1962, lived with another person of the opposite sex and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b) (1999).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  The statement 
of the surviving spouse as to the reason for the separation 
will be accepted in the absence of contradictory information.  
If the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to 
desert the veteran, the continuity of the cohabitation will 
not be considered as having been broken.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions 
made during the life of the veteran on issues subsequently 
involved in the application of this section.  38 C.F.R. 
§ 3.53(a)(b) (1999).

The appellant is seeking recognition as surviving spouse of 
the veteran.  There are two aspects of the record that are 
not in conflict: There is no dispute that the veteran married 
the appellant in July 1964; and there is no record of any 
divorce or annulment for that marriage.  Beyond this point, 
there is very little that is not in dispute in this matter.  
Under the governing regulation, the statement of the 
surviving spouse as to the reason for the separation will be 
generally be accepted in the absence of contradictory 
information.  In this case, however, the appellant has 
vaporized her regulatory advantages with ample 
"contradictory evidence," a very great deal of it she 
supplied herself.  The Board finds that the question of fault 
and the veteran's behavior merges with what the Board 
concludes to be the ultimate determinative question in this 
matter:  Fundamental credibility.  O'Hare v Derwinski, 1 Vet. 
App. 365 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The record now before the Board shows clearly that 
the appellant has misrepresented material facts in the 
context of her claim for death benefits.  Seldom has the 
Board seen more deliberate, self-serving, blatant, bald-faced 
lies than those offered by the appellant in this case.

The Separation

Prior to the veteran's marriage to the appellant, depositions 
from family and neighbors of the veteran, taken in social 
survey reports from 1959 to 1963, were to the effect the 
veteran was not violent.  The appellant stated in her October 
1963 deposition that she was aware of the veteran's reported 
mental illness, but found him just fine.  In October 1989 the 
appellant alleged in obvious direct contradiction to her 
contemporary statement in 1963 that she did not know of the 
veteran's mental illness prior to her marriage. 

Following the separation in 1964, a field examination in 1965 
included depositions from the veteran's father and neighbors; 
these depositions contained many statements that the veteran 
had never been violent.  It was reported that the appellant 
had left the veteran in November 1964 and went to live in 
Manila.  A VA psychiatric examination in 1966 contains 
statements recorded for treatment purposes that the veteran 
had never been observed to be violent.  There is reference in 
the record to a July 1966 field examination report that 
reportedly contained an assertion from the appellant that she 
refused to live with the veteran because he had bodily harmed 
her.  The actual field examination report is not of record.  
In a deposition in 1971, the appellant reported that she left 
the veteran because of his violence toward her, had a 
miscarriage, and that she had gone to Manila to work as a 
housemaid.  In 1971 depositions, neighbors did not 
corroborate the violence, and only stated that the appellant 
and the veteran separated because they could not agree to 
live together.  

When the veteran's father submitted a claim for air and 
attendance benefits in 1975, he reported that the veteran 
needed someone to watch over him because he became violent.  
The Board finds this statement is credible.  Since the 
earlier statements the veteran's father are also credible, 
the 1975 statement is the first corroboration that the 
veteran committed acts of violence, however, it only 
corroborates the fact that the veteran could be violent over 
a decade after the separation in question. 

The appellant, in statement in October 1989, again reported 
that she left the veteran due to violence associated with his 
mental illness, and that he caused her premature abortion.  
In 1991, a sister of the veteran, who had helped arrange the 
marriage between the veteran and the appellant, reported that 
violence by the veteran against the appellant was the basis 
for the separation.  Also in 1991 another brother and sister 
of the veteran reported that the veteran could be violent and 
would fight anybody, including the appellant.  These parties, 
however, also declared that after the initial separation the 
appellant lived regularly together with the veteran as 
husband and wife except for his relapses.  This assertion is 
so clearly at odds with the facts of this case, addressed 
further below, that it completely undercuts the crediblity of 
these parties.  Another sister of the veteran, S. C., in 
hearing testimony in 1995 stated that the veteran would chase 
the appellant but did not inflict physical harm.  She too, 
however, provided testimony that the appellant and the 
veteran lived together before his death, an assertion the 
Board finds completely incredible and that undermines the 
credibility of S.C. 

The appellant in a 1998 deposition reiterated her assertions 
that the veteran physically harmed her, and that this was the 
reason she left him.  V., who clearly was living with the 
veteran at the time of his death, in a deposition in 1998, 
denied any violence by the veteran toward her or anyone else.  
The Board notes that V. had been denied death benefits as 
spouse of the veteran 1988, and had not disputed that 
determination, and had no monetary interest as her children 
by the veteran were already receiving benefits.  V. also 
indicated that the veteran's siblings in the past had 
manipulated the veteran for money.

The July 1998 field examiner interviewed neighbors of the 
appellant who provided parole testimony that the appellant 
left the conjugal abode without cause, and the veteran was 
observed to be normal in behavior.  Other witnesses, 
including a sister-in-law, stated that the appellant married 
the veteran for his money.  With regard to the testimony by 
the veteran's sister I. F., and nephew R. M., the veteran's 
niece reported that they had a financial interest in the 
positive outcome of the appellant's claim.  The niece stated 
that the appellant deliberately left the veteran.  V.'s 
father reported that the veteran told him he had never 
inflicted physical harm on the appellant. 

In sum, there is no dispute that the appellant left the 
veteran, at least at some point within a few months after 
their marriage.  The question is whether she was without 
fault in that separation, and whether the veteran caused the 
separation.  The Board finds that the appellant was not 
without fault in the separation, and the veteran did not 
cause the separation.

As early as 1966, and certainly since 1971, the appellant has 
reported that her separation from the veteran was due to 
physical harm inflicted by the veteran.  None of these 
assertions was made at the time of the separation.  The 
overwhelming weight of the evidence gathered 
contemporaneously to the actual events in field examinations 
and the VA examination in 1966 is that the veteran was not 
violent.  The evidence from the veteran's father that the 
veteran could be violent in 1975 does not establish that he 
was violent in 1964.  On the contrary, if the veteran's 
father is deemed a credible witness, and the Board does find 
him credible, then the weight of his evidence is clearly that 
the veteran was not violent at the time of the initial 
separation.  The only direct support for the claimant's bare 
assertions is testimony by several of the veteran's siblings 
a great many years after the events in question.  Besides the 
fact that these recollections lack the weight of 
contemporaneous support, there are clear contradictions 
between the accounts provided by the veteran's siblings as to 
whether or not he was violent.  One sister claimed the 
veteran never physically harmed the appellant, while another 
said he did, and another sister and a brother only stated 
that the veteran could be violent but did not state 
categorically that the veteran actually assaulted the 
appellant.  The Board notes that it has been alleged that the 
veteran's siblings testimony was made for monetary gain, and 
certainly the appellant's testimony is self-serving and based 
on her receiving monetary benefits.  

The Board finds the contemporaneous evidence is clearly 
entitled to the greatest weight.  That evidence includes the 
depositions from 1959 to 1963, and the statements recorded on 
VA examination in 1966.  All of this evidence is against the 
veteran being violent toward the appellant.  Additionally, 
multiple other parties, with no taint of monetary gain, have 
testified that the veteran was not violent toward the 
appellant, and that violence was not the reason the appellant 
left the veteran.  Also to be considered is the appellant's 
1989 blatant misrepresentation about not knowing about the 
veteran's mental illness, a fact she acknowledged in 1963.  
Therefore, Board finds that the most probative evidence is 
that there was fault on the part of the appellant in the 
separation in 1964, the appellant did not leave the veteran 
because of violence towards her, and the veteran did not 
cause the separation.  This conclusion is further supported 
by the blatant evidence of the appellant's lack of 
credibility, which will be further elaborated upon below.  


After the Separation

In 1965 the veteran's father reported that the appellant had 
left the veteran in November 1964 and went to live in Manila.  
The appellant in a deposition in 1971 reported that after she 
left the veteran, she had gone to Manila to work as a 
housemaid.  In flagrant contradiction to this evidence, in 
her January 1998 the appellant stated that she and the 
veteran lived continuously under one roof to the time of his 
death.  She made several statements prior to this in which 
she merely alleged that she and the veteran had separated and 
reunited of and on over the years.  

The veteran in 1986 reported that he and the appellant had 
been separated every since 1964 and made no references to any 
contact since that separation.  

When the appellant submitted her January 1989 claim for death 
benefits, more than 6 months after his death, her address was 
not the same as for the veteran when he died, she was not 
listed as the surviving spouse on the certificate of death, 
or on the certification of registration of the veteran's 
death. 

The appellant also reported in 1989 that she and the veteran 
always lived together when he was lucid.  However, in an 
affidavit in January 1998 she claimed that she and the 
veteran lived under one roof continuously to the time of his 
death, and that she was the only one taking care of him at 
his death.  In other statements the appellant has alleged 
that over the years the veteran would occasionally give her 
money, and in 1998 she claimed that he visited her 3 times a 
year and gave her money.  

The veteran's nephew in 1991 reported that the appellant and 
the veteran had no communication after 1964, there were 
rumors that the appellant lived with another man.  Even the 
veteran's sister who was instrumental in the appellant's 
marriage, and testified that the veteran was violent towards 
the appellant, denied that there was any attempt to 
reconcile.  In hearing testimony in 1995 a sister of the 
veteran testified that over the years the veteran would leave 
and return to the appellant, and this was a theme proposed by 
the appellant.  However, this one sister's testimony is the 
only other evidence that supports the appellant's contention, 
and it conflicts with other testimony by the appellant.

The appellant's January 1998 affidavit that she lived with 
the veteran continuously to the time of his death is refuted 
by her other testimony that he sometimes lived with her off 
and on, and her Manila testimony in 1971.  The credible 
evidence shows that the veteran was living with V. for at 
least the last 3 years of his life.  In fact the appellant, 
in a deposition in October 1997, stated that the veteran was 
living with V. at the time of his death.  Clearly the 
appellant lied in her January 1998 affidavit, and her other 
accounts of the veteran sometimes living with her cannot be 
considered credible.  

The contentions that the appellant lived with another man 
after leaving the veteran, will only be addressed because 
they reflect on the appellant's own conflicting statements 
concerning her contact with the veteran after the separation.  
The appellant has not been consistent concerning a 
relationship with A. E./A. I., usually denying any contact or 
relationship except for the April 1998 deposition in which 
she reported a 3-year clandestine relationship.  In this 
context, the appellant, other than in April 1998, referred to 
the gentleman in question as A. I., while in affidavits from 
the gentleman, wherein he denied any relationship with the 
appellant other than brother/sister, he always signed his 
name as A. E..  Be that as it may, the fact remains that the 
appellant has not provided a consistent history of her 
relationship with A. I./A. E.  This again goes to her lack of 
credibility.

The probative evidence of record demonstrates that the 
veteran lived with V. for the last three of his life, and 
most likely had no, or at best extremely limited, contact 
with the appellant after the separation in 1964.  Even 
relatives of the veteran who had offered other testimony on 
behalf of the appellant reported in 1998 that the appellant 
vehemently refused to reconcile with the veteran, or see him.  
V. testified in 1998 that the veteran had tried to contact 
the appellant for an annulment but she could not be found.  
The examiner in July 1998 noted that he considered V. 
truthful, and the examiner in July 1998 commented upon the 
appellant's conflicting statements.  The appellant has 
provided an incredible melange of testimony in regard to 
contact with the veteran after their separation in 1964 that 
no rationale fact finder could deem credible.


Burial Benefits

The Board denied the appellant's claim for burial benefits in 
July 1997, and this matter is only raised here because it 
bears strongly on the appellant's credibility.    Briefly, 
the appellant applied for burial benefits in 1995, stating 
that she had shouldered all of the expenses of the veteran's 
burial.  In January 1996 she submitted documents that 
purported to show that she had paid the veteran's funeral 
expenses.  The Board in the 1997 denial of her claim pointed 
out the inconsistencies between her claim and the other 
evidence of record, and that an explanation was in order.  
Even after the Board's 1997 decision she continued to 
maintain that she had paid the veteran's funeral expenses, 
and submitted additional documents attesting to her payment 
of burial expenses.  However, in a deposition in October 
1997, she recanted and acknowledged that she had not paid the 
burial expenses, and that V. had paid the expenses.  Her 
rational for claiming burial benefits was that she had 
received the claim forms from the VA, she was the legal 
spouse of the veteran, and she believed that she was entitled 
to this benefit.  Although the deposition in October 1997 
should have ended the appellant's contention that she paid 
the veteran's burial expenses, in an affidavit dated in 
January 1998 she swore that she had personally shouldered all 
of the expenses for the veteran's burial and internment.

Clearly, when she submitted the claim for burial benefits she 
knew that the veteran's burial expenses had been paid by V.  
While she asserts that she was entitled to the benefit as 
legal spouse of the veteran, the fact remains she was seeking 
reimbursement for monies that she knew someone else had paid.  
When her bare statement was not enough to secure the benefit, 
she submitted documents that she knew contained false 
information.  Even after she acknowledged her lies about the 
burial benefits, and admitted that someone else had paid for 
the veteran's burial, the appellant still submitted a 
statement claiming she had paid the veteran's burial 
expenses. The above demonstrates that the claimant is either 
extraordinarily brazen or hapless.  She lies.  She submits 
false documents.  She confesses her lies and the submission 
of false documents.  She then reverts to asserting her 
original lies.  

The claimant is advised that the first and fundamental basis 
for the denial of recognition as surviving spouse of the 
veteran, for VA death benefit purposes, is her lack of 
credibility.  Thus, if she should chose to exercise her right 
to apply to reopen her claim for recognition as surviving 
spouse based upon new and material evidence, her first task 
would be to restore her credibility.  Merely providing 
additional personal testimony, or testimony from those that 
would benefit from an award of benefits for the appellant, 
would not suffice to restore credibility.  The task of 
restoring credibility after it has been lost is far easier to 
describe than to achieve, but it is for future adjudicators 
or Board members to determine if she has met this challenge.


ORDER

Entitlement to recognition as surviving spouse is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

